      Case 2:18-cv-02309-VCF Document 34 Filed 04/24/20 Page 1 of 6



 1   Cyrus Safa
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Columbine Devincent Batalona
 7                        UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
10   COLUMBINE DEVINCENT                      )   Case No.: 2:18-cv-02309-VCF
     BATALONA,                                )
11                                            )   STIPULATION AND ORDER FOR
                  Plaintiff,                  )   THE AWARD AND PAYMENT OF
12                                            )   ATTORNEY FEES AND
           vs.                                )   EXPENSES PURSUANT TO THE
13                                            )   EQUAL ACCESS TO JUSTICE
     ANDREW SAUL,                             )   ACT, 28 U.S.C. § 2412(d) AND
14   Commissioner of Social Security,         )   COSTS PURSUANT TO 28 U.S.C. §
                                              )   1920
15                Defendant.                  )
                                              )
16
17         TO THE HONORABLE CAM FERENBACH, MAGISTRATE JUDGE OF
18   THE DISTRICT COURT:
19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Columbine
21   Devincent Batalona be awarded attorney fees and expenses in the amount of three
22   thousand dollars ($3,000.00) under the Equal Access to Justice Act (EAJA), 28
23   U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
24   compensation for all legal services rendered on behalf of Plaintiff by counsel in
25   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
26
27
                                              -1-
28
         Case 2:18-cv-02309-VCF Document 34 Filed 04/24/20 Page 2 of 6



 1           After the Court issues an order for EAJA fees to Columbine Devincent
 2   Batalona, the government will consider the matter of Columbine Devincent
 3   Batalona's assignment of EAJA fees to Cyrus Safa. The retainer agreement
 4   containing the assignment is attached as exhibit 1. Pursuant to Astrue v. Ratliff,
 5   130 S.Ct. 2521, 2529 (2010), the ability to honor the assignment will depend on
 6   whether the fees are subject to any offset allowed under the United States
 7   Department of the Treasury's Offset Program. After the order for EAJA fees is
 8   entered, the government will determine whether they are subject to any offset.
 9           Fees shall be made payable to Columbine Devincent Batalona, but if the
10   Department of the Treasury determines that Columbine Devincent Batalona does
11   not owe a federal debt, then the government shall cause the payment of fees,
12   expenses and costs to be made directly to Law Offices of Lawrence D. Rohlfing,
13   pursuant to the assignment executed by Columbine Devincent Batalona.1 Any
14   payments made shall be delivered to Cyrus Safa.
15           This stipulation constitutes a compromise settlement of Columbine
16   Devincent Batalona's request for EAJA attorney fees, and does not constitute an
17   admission of liability on the part of Defendant under the EAJA or otherwise.
18   Payment of the agreed amount shall constitute a complete release from, and bar to,
19   any and all claims that Columbine Devincent Batalona and/or Cyrus Safa including
20   Law Offices of Lawrence D. Rohlfing may have relating to EAJA attorney fees in
21   connection with this action.
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                              -2-
28
      Case 2:18-cv-02309-VCF Document 34 Filed 04/24/20 Page 3 of 6



 1         This award is without prejudice to the rights of Cyrus Safa and/or the Law
 2   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 3   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 4   DATE: April 20, 2020           Respectfully submitted,
 5                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                        /s/ Cyrus Safa
                                 BY: __________________
 7                                  Cyrus Safa
                                    Attorney for plaintiff
 8                                  Columbine Devincent Batalona
 9
     DATED: April 21, 2020
10
                                    NICHOLAS A. TRUTANICH
11                                  United States Attorney
12
                                           /s/ Michael K. Marriott
13
14                                  MICHAEL K. MARRIOTT
                                    Special Assistant United States Attorney
15                                  Attorneys for Defendant ANDREW SAUL,
                                    Commissioner of Social Security
16                                  (Per e-mail authorization)

17
18
19               IT IS SO ORDERED

20   DATE:

21                            ___________________________________
                              THE HONORABLE CAM FERENBACH
22                            UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
                                             -3-
28
       Case 2:18-cv-02309-VCF Document 34 Filed 04/24/20 Page 4 of 6



 1                                 PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the county of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action. My business address is 12631
 5   East Imperial Highway, Suite C-115, Santa Fe Springs, California 90670.
 6         On this day of April 21, 2020, I served the foregoing document described as
 7   STIPULATION FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
 8   AND EXPENSES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT,
 9   28 U.S.C. § 2412(d) AND COSTS PURSUANT TO 28 U.S.C. § 1920 on the
10   interested parties in this action by placing a true copy thereof enclosed in a sealed
11   envelope addressed as follows:
12   Ms. Columbine Devincent Batalona
     9333 Sunrose Avenue
13   Las Vegas, NV 89134
14         I caused such envelope with postage thereon fully prepaid to be placed in the
15   United States mail at Santa Fe Springs, California.
16         I declare under penalty of perjury under the laws of the State of California
17   that the above is true and correct.
18         I declare that I am employed in the office of a member of this court at whose
19   direction the service was made.
20
     Cyrus Safa    ___          /s/ Cyrus Safa____________
     TYPE OR PRINT NAME                             SIGNATURE
21
22
23
24
25
26
27
28
      Case 2:18-cv-02309-VCF Document 34 Filed 04/24/20 Page 5 of 6



 1                          CERTIFICATE OF SERVICE
                       FOR CASE NUMBER 2:18-CV-02309-VCF
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on April 21, 2020.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system, except the plaintiff
 7
     served herewith by mail.
 8
 9                              /s/ Cyrus Safa
                                _______________________________
10
                                Cyrus Safa
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:18-cv-02309-VCF Document 34 Filed 04/24/20 Page 6 of 6
